Opinion by
Mr. Justice Williams,
The subject of controversy in this case is the location of a district schoolhouse. Reduced to its simplest terms the question raised is whether the exercise of official discretion of a board of school directors shall be supervised and directed by a court of equity. If so, the selection of teachers and text books, the fixing of the rate for the levy of school and building taxes, the arrangement of the course of study, together with other similar duties, will be hereafter done subject to the opinion of the courts. The administration of the school laws will in that case depend on the discretion of a chancellor, whose decrees will be enforced by injunction or mandatory order. Such a conclusion would do violence to the school laws, and to the well settled *274rules that fix the limits of official discretion. If an officer neglects or refuses to enter upon the discharge of a duty which the law imposes upon him, the courts will quicken or compel action by a writ of mandamus. If he goes beyond what the law requires, attempts that which is ultra vires,'or abuses his-discretion in any manner, the courts will restrain Mm by injunction. The ground, intermediate these extremes is the legitimate range of official discretion, within which the officer, on whom the law has cast a duty, may determine the manner of its performance: Commonwealth v. Cochran, 1 S. & R. 473; School Directors v. Anderson, 45 Pa. 388; Schlaudecker v. Marshall, 72 Pa. 200; Dechert v. Commonwealth, 113 Pa. 229; Runkle v. Commonwealth, 97 Pa. 328. In the ease of school directors who neglect or refuse to perform an official duty, the court of quarter sessions has a summary jurisdiction and may remove them from office and appoint others to fill their places. For an abuse of discretion or an act contrary to law the remedy is in the common pleas. But for a mistake in judgment as to the time or manner of performance of their official duties they are answerable to the constituency that elects them. They must act, — their action must be within the legal limits that bound their powers. If they refuse to act, or go beyond the fair exercise of their discretion, the courts can exercise control over them. If neither of these conditions exist, but they proceed to the discharge of their duties, exercising their official discretion as to the manner, the courts cannot interfere.
But the learned counsel for the appellants seeks to induce action in this case by suggesting that a question of public health is involved. The bill alleges that the new location is less salubrious than the abandoned one, because more exposed to the winds of winter, and that pupils may suffer in health for this reason. It is more than doubtful whether the danger thus suggested is so obvious as to justify an exercise of the police powers in order to avert it, even if the fact was admitted to be as alleged. But it is distinctly denied in the answer before us. There is nothing in this case therefore to prevent the application of the general rule already stated.
The learned judge was right in dismissing the bill and his decree is affirmed. Costs to be paid by the appellant.